UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
BIWEN LIANG,
                                        Plaintiff,

               -against-                                            MEMORANDUM AND
                                                                    ORDER
                                                                    17-CV-3503-SJB
HOME RENO CONCEPTS LLC,
HOME BEYOND CENTER LLC,
BEINA CHEN,
YAN MYERS,
TAO YANG,
DOES 1-5,

                                        Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       Following an allegedly failed home renovation project against Defendants Home

Reno Concepts LLC (“Home Reno”), Plaintiff Biwen Liang (“Liang”) brought this action

Home Beyond Center LLC (“Home Beyond”), Beina Chen (“Chen”), Yan Myers

(“Myers”), Tao Yang (“Yang”), and unidentified Doe Defendants (collectively

“Defendants”).1 Liang alleges Defendants violated the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962, and several state laws. Pending

now before the Court is Defendants’ motion on the pleadings on the RICO claim. For

the reasons stated herein, the motion is granted, the RICO claim is dismissed with

prejudice, and the Court declines to exercise supplemental jurisdiction over the

remaining state law claims.


       1Liang’s original complaint, (Compl., Dkt. No. 1), named three other
defendants—Jinshan Jia, Pengshi Huang, and Irene Chen. Liang’s First Amended
Complaint removed Jinshan Jia and Pengshi Huang. (First Am. Compl., Dkt. No. 11).
Liang’s Third Amended Complaint removed “Irene Chen.” (Third Am. Compl., Dkt. No.
46 ¶¶ 19, 23).



                                                  1
      Liang filed her original complaint on June 9, 2017. (Compl., Dkt. No. 1). A first

amended complaint was filed on August 29, 2017. (First Am. Compl., Dkt. No. 11).

After Defendants filed a motion for judgment on the pleadings, (Dkt. No. 23), Liang filed

two motions to amend the complaint. On March 19, 2018, the Court denied the motion

for judgment on the pleadings, granted the motion for leave to file a Third Amended

Complaint, and denied the motion to file a Second Amended Complaint as moot. (Order

dated March 19, 2018, Dkt. No. 45). The Court ruled that “[a]ny dismissal of any claims

in the Third Amended Complaint shall be with prejudice, in light the ample opportunity

to amend afforded to Liang.” Id. at 3.2 Liang filed her Third Amended Complaint on

March 23, 2018.3 (Third Am. Compl., Dkt. No. 46). Defendants then filed the present

motion for judgment on the pleadings on April 23, 2018.4 (Mot. for J. on the Pleadings,

Dkt. No. 53).

      For the reasons stated below, the motion on the pleadings is granted with respect

to the RICO claim, and the Court declines to exercise supplemental jurisdiction over the

remaining state law claims.



      2  The Defendants’ filed their answer on April 23, 2018 (Answer to Third. Am.
Compl., Dkt. No. 52). On May 13, 2018, Defendants filed a motion for declaratory
judgment that Defendants filed their answer timely. (Mot. for Declaratory J., Dkt. No.
57 at 1). Plaintiff’s counsel asserts that the answer was untimely as it was not filed
within the 21 days permitted under Fed. R. Civ. P. 12(a)(1)(A)(i). (Resp. to Mot. for
Declaratory J., Dkt. No. 58 at 1). The Court denied the motion for declaratory judgment.
(Order dated May 21, 2018). In connection with Defendants’ motion for judgment on
the pleadings, the Court has considered Defendants’ answer.

      3  Liang labels this complaint as the Second Amended Complaint. It is, however,
the third. The Court will refer to the operative complaint as the Third Amended
Complaint, consistent with the Court’s previous orders.
      4 Defendants incorrectly titled their motion as one to dismiss, but it is a motion
on the pleadings, since it was filed with an answer.

                                            2
                                   Factual Background

       On a motion on the pleadings, the Court may consider the facts drawn from the

“‘the complaint, the answer, any written documents attached to them, and any matter of

which the court can take judicial notice for the factual background of the case.’”

Firestone v. Berrios, 42 F. Supp. 3d 403, 414 (E.D.N.Y. 2013) (quoting Roberts v.

Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)). In deciding a Rule 12(c) motion, the

Court must “accept all factual allegations in the complaint as true and draw all

reasonable inferences in [Plaintiff’s] favor.” Johnson v. Rowley, 569 F.3d 40, 43 (2d

Cir. 2009).

       Liang lives with her husband and two children in a house in Great Neck, New

York; she purchased the home in approximately July 2016. (Third Am. Compl. ¶ 15).

       Home Reno and Home Beyond are New York corporations that offer home

renovation services in the Greater New York City area. (Id. ¶¶ 9–10; Answer to Third

Am. Compl., Dkt. No. 52, ¶¶ 9–10). Defendants Chen, Myers, and Yang are the owners,

members, organizers, and managers of Home Beyond and Home Reno. (Third Am.

Compl. ¶ 11; Answer to Third Am. Compl. ¶ 11 (admitting only Chen and Myers are

owners and members of Home Reno)). These individual Defendants formed Home

Reno after several consumer complaints were lodged against Home Beyond. (Third Am.

Compl. ¶ 10). The various Doe Defendants are alleged to be subcontractors of Home

Beyond or Home Reno who performed the unlicensed home renovation work on Liang’s

home and extracted payments above the contract price. (Id. ¶ 13). The Complaint has

not been amended to identify any of these Doe Defendants.

       In July 2016, Liang began searching for a home renovation company to renovate

her house’s flooring, lighting, and upstairs bathroom, and to install a new heating


                                             3
system. (Id. ¶¶ 15–16). Liang found Home Reno’s website, which states that Home

Reno is a “fully licensed and insured . . . full-service home remodeling company[.]” (Id.

¶ 17). The website also states that Home Reno has “worked hard to develop a sterling

reputation in the community for the quality and variety of [its] remodeling products and

[its] commitment to customer service” and “it [is] our pleasure to provide our customers

with exceptional good price, quality & workmanship from the planning stages of your

home remodeling project through its completion and conclusion of our team on the

premises.” (Id.).

       Home Reno, according to the Complaint, is not licensed to engage in home

renovation services as required by Nassau County Administrative Code § 21-11.2 and

New York City Administrative Code § 20-387. (Third Am. Compl. ¶ 24). “Home Reno is

an uninsured entity; it is not a full-service company; it does not have a ‘sterling

reputation;’ and the non-employee contractors that it hires are not skilled or qualified to

engage in the assigned work.” (Id.).

       Defendants used a number of online vehicles to promote their home renovations

services. The website for Home Reno is registered to individual Defendant Chen, using

the name “Irene Chen.” (Id. ¶ 19; Answer to Third. Am. Compl. ¶ 19). Chen is alleged to

have designed and drafted the website. (Third Am. Compl. ¶ 19.) Myers and Yang

provided input regarding the website. (Id. ¶ 20). The website was deleted in

approximately December 2017. (Id. ¶ 18). Home Reno is also alleged to have advertised

itself as a licensed and insured home renovation company on a Chinese-language

website. (Id.; Screenshot of meimin.us, attached as Ex. F to Third Am. Compl., Dkt. No.

46). This webpage remains online as of January 5, 2018. (Third Am. Compl. ¶ 18).




                                             4
       Defendants also advertised Home Reno on Facebook, posting photographs of

renovations and other content since 2013. (Id. at 5 n.1). The Facebook link for Home

Reno contains an “llc” designation even though the Home Reno limited liability

company had not yet been formed in 2013. (Id.). The Home Reno Facebook page also

included photographs of Liang’s home that were posted without Liang’s permission.

(Id.). Home Reno also advertises itself as a licensed entity in a print newspaper that is

distributed to readers via U.S. Mail.5 (Id. ¶ 18; see Scan of Newspaper, attached as Ex. G

to Third Am. Compl.). Defendants also marketed themselves as “licensed” and

“insured” home renovators under the name “Cozy Home Beyond” via the Internet and

U.S. Mail. (Third Am. Compl. ¶ 18). The Facebook page, print advertisements, and

“Cozy Home Beyond” advertisements remain on the Internet and are still distributed via

mail. (Id. ¶ 18).

       Defendants also posted purportedly fake favorable reviews on Yelp.com to give

the impression that Home Beyond had a positive reputation. (Id. at 7 n.3). The

Complaint alleges that the only two positive reviews on Home Beyond’s Yelp page were

by two of the individual Defendants: one by “Yan M.,” who is Defendant Myers, and a

second by T. Y., who is Defendant Yang. (Id.).

       Liang discussed the renovation on her home with Chen and Myers, (Answer to

Third Am. Compl. ¶ 21), who stated that Home Reno was highly experienced and would

be able to complete the requested renovations within a few weeks. (Third Am. Compl.

¶ 21). Chen and Myers emphasized that Home Reno is a full-service, fully-licensed, and

fully-insured company and that services were covered by a four-month warranty. (Id.


       5Defendants’ print ad is in World Journal, a Chinese-language newspaper
published in New York.

                                             5
¶ 22). They did not inform Liang that Home Reno contracted the work out to

unlicensed non-employee workers. (Id.). Chen and Myers told Plaintiff that they were

not the owners of Home Reno. (Id. ¶ 23). Chen identified herself as “Irene” and Myers

identified herself as “Hatti” or “Heidi.” (Id.). These statements—denying that they are

the owners of Home Reno and Home Beyond and using non-legal names—are alleged to

be false representations that were part of a scheme to lure customers into signing up for

Home Reno’s services. (Id. ¶24).

       In July 2016, Liang received a contract from Home Reno for home renovation

services. (Id. ¶ 25; Contract with Home Reno, dated July 25, 2016, attached as Ex. E to

Third Am. Compl., Dkt. No. 46 (“Home Reno Contract”); Answer to Third Am. Compl.

¶ 25). The agreement was missing information required by New York Business Law

§ 771 including license numbers, subcontractor information, estimated dates of

completion, lien notices, escrow statements, progress-payment statements, and

information regarding full cancellation rights. (Third Am. Compl. ¶ 25). Many portions

of the contract were vague, illegible, and not in plain English. (Id.). The contract

ostensibly was for “[t]otal” charges on the project, a representation that was false

because Liang was forced to pay more for the renovation. (Id. ¶ 26). The total contract

price for the renovation was $42,780. (See Home Reno Contract).

       Once the contact was signed and the money collected from Liang, Defendants

hired unskilled, unlicensed individuals to perform the work to increase their profit

margin. (Id. ¶ 27). In August 2016, Jinhua Chen (who identified himself as Mr. Chen)

and other workers arrived at Liang’s home to replace the heating system. (Id. ¶ 29;

Answer to Third Am. Compl. ¶ 29 (admitting that Home Reno hired Mr. Chen)). That

same month, Pengshi “Paul” Huang arrived at Liang’s home with workers to renovate


                                             6
flooring, lighting, and the upstairs bathroom. (Third Am. Compl. ¶¶ 38–39). Both

Jinhua Chen and Pengshi Huang were hired by Defendants, (id. ¶¶ 29, 39), but neither

was licensed to perform home renovation work and both lacked the skill and knowledge

required to complete the project, (id. ¶¶ 29, 40). Defendants had failed to conduct a

diligent evaluation of either Jinhua Chen or Pengshi Huang’s expertise. (Id.).

       After Jinhua Chen began work, at the behest of Defendants he asked Liang for an

additional cash payment, which did not correspond with any agreed-to changes in work.

(Id. ¶ 30). Pengshi Huang also asked Liang for additional cash payments, again at the

behest of Defendants, that exceeded the price of the contract. (Third Am. Compl. ¶ 42).

Liang alleges that Defendants set prices in the original contract knowing that additional

off-contract payments would be demanded, (id. ¶¶ 30, 43), and Jinhua Chen and

Pengshi Huang also knew additional payments would be demanded when they began

work, (id. ¶¶ 31, 43).

       Within two weeks of beginning work, Jinhua Chen told Liang that he finished

replacing the heating system, and he would return in the fall to turn the system on. (Id.

¶ 32). He stated that he could not test or turn on the system during the warm weather.

(Id.). Jinhua Chen failed to return in the fall. (Third Am. Compl. ¶ 33). After he failed

to return, Liang contacted Home Reno numerous times. (Id.). Defendant Chen stated

that she was not able to locate Jinhua Chen; she could refer Liang to another contractor

that would charge a fee, but Home Reno would not directly resolve the issue because

Liang had an unpaid balance. (Id.). These communications were via text message, as

were communications between Meyers and Liang in 2016. (Id. ¶ 35). Defendants also

sent Liang an email, which claimed Liang had an unpaid balance. (Id. ¶ 36). The

Complaint alleges that Defendants knew the claims Liang had an unpaid balance were


                                            7
false and that they sent the communications to take advantage of the lack of heating and

extract further off-contract payments. (Third Am. Compl. ¶¶ 35–36).

       The heating system was installed in a defective and negligent manner, emitting

carbon monoxide and other hazardous fumes into Liang’s home for almost one year.

(Id. at 9 n.4). As a result, Liang and her family became sick as a result on several

occasions. (Id. ¶ 34). Jinhua Chen also dumped oil and liquid waste from the heating

system in Liang’s backyard. (Id. ¶ 32). As for the flooring, Pengshi Huang’s work

resulted in uneven, wave-like flooring and lighting fixtures that would turn on and off at

random. (Id. ¶ 40). The upstairs bathroom would periodically leak through the ceiling

and into the kitchen below. (Third Am. Compl. ¶ 41). Defendants never fixed the

problems with the heating system, flooring, lighting, or bathroom, and Liang had to hire

other contractors to repair the heating system. (Id. ¶¶ 37, 41, 44). Unless otherwise

noted above, Defendants deny all of the allegations made in Liang’s Complaint. (See

Answer to Third Am. Compl. ¶¶ 1–46).6

       Liang alleges eight causes of action: (1) racketeering in violation of 18 U.S.C.

§ 1962(c) (Third Am. Compl. ¶¶ 46–51); (2) civil conspiracy (id. ¶¶ 52–56); (3) violation

of New York General Business Law § 771 (id. ¶¶ 57–62); (4) violation of New York

General Business Law § 772 (id. ¶¶ 63–66); (5) violation of New York General Business

Law § 349 (id. ¶¶ 67–72); (6) common law fraud (Third Am. Compl. ¶¶ 73–74); (7)

breach of contract (id. ¶¶ 75–80); and (8) unjust enrichment (id. ¶¶ 81–85). Liang’s

RICO claim is predicated on: (a) multiple acts of mail and wire fraud in violation of 18




       Defendants mistakenly included duplicate paragraph numbers in their answer.
       6

The Court has relied on the first iterations of ¶¶ 34–37 and disregarded the duplicates.
(Answer to Third Am. Compl. at 4–5).

                                             8
U.S.C. §§ 1341, 1343; (b) extortion; and (c) illegal dumping of hazardous waste in

violation of state and federal laws. (Id. ¶ 49). Defendants deny these allegations.

(Answer to Third Am. Compl. ¶ 46).

       Plaintiff seeks relief in the form of treble damages, statutory damages stemming

from alleged violations of both federal and state law, actual damages, contract damages,

and attorney’s fees. (Third Am. Compl. at 18–19).

                                        Discussion

I.     Standards for Motion on Pleadings

       In deciding a Rule 12(c) motion on the pleadings, the Court applies the same

standard that governs a Rule 12(b)(6) motion to dismiss. See Bank of N.Y. v. First

Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010) (citing Sheppard v. Beerman, 18

F.3d 147, 150 (2d Cir.1994). Therefore, the Court must “accept as true all of the factual

allegations set out in plaintiff’s complaint.” Gregory v. Daly, 243 F.3d 687, 691 (2d Cir.

2001) (quotations omitted). The Court then draws “inferences from those allegations in

the light most favorable to plaintiff, and construe[s] the complaint liberally.” Id.

(quotations omitted); see, e.g., Latour v. Columbia Univ., 12 F. Supp. 3d 658, 661, 664

(S.D.N.Y. 2014) (granting motion on the pleadings and applying the 12(b)(6) standard);

Fox v. State Univ. of N.Y., 497 F. Supp. 2d 446, 448, 452 (E.D.N.Y. 2007) (same). The

Court may also consider any documents attached to the complaint or the answer,7 see




       7Defendants submitted a number of other materials that the Court does not
consider in deciding this motion, because they were not attached to either the Third
Amended Complaint or Answer. (E.g., Aff. of Beina Chen, attached to Notice for J. on
Pleadings, Dkt. No. 23; Aff. of Beina Chen, attached as Ex. 1 to Response in Opposition,
Dkt. No. 39).

                                             9
Roberts, 582 F.3d at 419, or any document incorporated by reference, Gregory, 243

F.3d at 691.

       Once the facts are construed in the light most favorable to the plaintiff, to avoid

dismissal there must be sufficient facts that allege a plausible claim. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“To survive a motion to dismiss [pursuant to Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”) (quotations omitted). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. A complaint must contain more than “naked assertion[s] devoid of further factual

enhancement.” Id. (quotations omitted). In other words, a plausible claim “contains

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id.; see Fed. R. Civ. P. 8(a)(2). “Factual allegations

must be enough to raise a right to relief above the speculative level . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The determination of

whether a plaintiff has alleged a plausible claim is “a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. The Court applies this same analysis to a defendant’s motion for judgment

on the pleadings. See, e.g., Lopez v. Bay Shore Union Free Sch. Dist., 668 F. Supp. 2d

406, 413 (E.D.N.Y. 2009).

II.    Liability

       A. RICO Elements

       To state a RICO claim, a plaintiff must allege: “(1) a violation of the RICO statute,

18 U.S.C. § 1962; (2) an injury to business or property; and (3) that the injury was


                                              10
caused by the violation of Section 1962.” DeFalco v. Bernas, 244 F.3d 286, 305 (2d Cir.

2001) (quotations omitted).

       As to the first element—violation of the RICO statute—Liang’s first claim alleges

that Defendants engaged in racketeering in violation of § 1962(c). Section 1962(c)

prohibits “any person employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce, to conduct or participate,

directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity[.]” 18 U.S.C. § 1962(c). To demonstrate a violation of § 1962(c), a

plaintiff must show “‘(1) that the defendant (2) through the commission of two or more

acts (3) constituting a ‘pattern’ (4) of ‘racketeering activity’ (5) directly or indirectly

invests in, or maintains and interest in, or participates in (6) an ‘enterprise’ (7) the

activities of which affect interstate or foreign commerce.’” Williams v. Affinion Grp.,

LLC, 889 F.3d 116, 123–24 (2d Cir. 2018) (quoting Moss v. Morgan Stanley, Inc., 719

F.2d 5, 17 (2d Cir. 1983)). These requirements must be established as to each

defendant. DeFalco, 244 F.3d at 306; Cappone v. Morrissey, No. 16-CV-7170, 2018 WL

4055280, at *6 (E.D.N.Y. July 27, 2018), report and recommendation adopted, 2018

WL 4054871 (Aug. 24, 2018).

       As explained below, Liang’s first claim fails to allege the pattern of racketeering

activity necessary to state a RICO claim, and is therefore dismissed with prejudice.

       B. Pattern of Racketeering Activity

       Section 1961(1) sets forth an exclusive list of those acts that may constitute

racketeering activity; those include: (1) mail fraud (18 U.S.C. § 1341) and wire fraud (18

U.S.C. § 1343) and (2) extortion under federal law (18 U.S.C. § 1951) (“Hobbs Act”




                                               11
extortion) or “any act or threat involving . . . extortion . . . which is chargeable under

State law and punishable by imprisonment for more than one year.” 18 U.S.C. § 1961(1).

       The racketeering acts alleged by Liang are mail and/or wire fraud, extortion, and

illegal dumping of hazardous waste. For acts to form a “pattern” of racketeering activity,

there must be at least two acts, they must be related and “amount to, or pose a threat of,

continuing criminal activity.” Schlaifer Nance & Co. v. Estate of Warhol, 119 F.3d 91, 97

(2d Cir. 1997) (citing H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)).

          1. Mail and Wire Fraud

       Liang’s mail and wire fraud claim alleges that Defendants “systematically and

continuously used . . . the internet . . . to disseminate false statements regarding the

licensure, insurance, customer satisfaction, business entity formation, and the character

of [their] . . . home renovation services.” (Third Am. Compl. ¶ 49). Liang also alleges

that Defendants mailed false advertising to newspapers for publication. (Id.). These

allegations do not amount to mail or wire fraud.

       A plaintiff using the mail and wire fraud statutes as a RICO predicate must allege

three elements: “‘(1) a scheme to defraud [including scienter], (2) money or property as

the object of the scheme, and (3) use of the mails or wires to further the scheme.’”

Bigsby v. Barclays Capital Real Estate, Inc., 298 F. Supp. 3d 708, 717 (S.D.N.Y. 2018)

(quoting United States v. Greenberg, 835 F.3d 295, 305 (2d Cir. 2016) (citation

omitted)). “Courts have repeatedly warned against attempts by plaintiffs to mold their

claims to the RICO form even though their injuries do not fall within those intended to

be addressed by the Act. The alleged predicate acts of mail and wire fraud merit

particular scrutiny lest the courts allow the RICO statute to federalize garden-variety

state common law claims.” Bigsby v. Barclays Capital Real Estate, Inc., 170 F. Supp.


                                              12
3d 568, 575 (S.D.N.Y. 2016) (internal quotations and citations omitted). This scrutiny is

imposed by requiring that allegations of racketeering activity sounding in fraud must

satisfy the particularity requirements of Rule 9(b) of the Federal Rules of Civil

Procedure. Moore v. PaineWebber, Inc., 189 F.3d 165, 173 (2d Cir. 1999). Among other

things, Rule 9(b) requires that a plaintiff allege that a defendant acted with scienter—

that the “defendant[] possessed a fraudulent intent.” United States v. Starr, 816 F.2d

94, 98 (2d Cir. 1987); see Fed. R. Civ. P. 9(b).

       To plead scienter, a plaintiff can proceed in one of two ways: first, by identifying

circumstances “indicating conscious or reckless behavior” by a defendant; or second, by

showing a motive and opportunity to commit fraud. San Leandro Emergency Med.

Grp. Profit Sharing Plan v. Philip Morris Cos., Inc., 75 F.3d 801, 813 (2d Cir. 1996). In

either case a plaintiff must “provide some minimal factual basis for conclusory

allegations of scienter that give rise to a strong inference of fraudulent intent.” Powers

v. British Vita, P.L.C., 57 F.3d 176, 184 (2d Cir. 1995) (quotations omitted).

       Liang’s allegations fail to allege scienter under either approach.

       First, the Complaint is devoid of facts suggesting conscious or reckless behavior

by Defendants. The Complaint is laden with allegations that Defendants used “false

representations” (about their past projects and licensure, among other things) to obtain

home renovation projects. (E.g., Third Am. Compl. ¶¶ 3, 18). But none of those

statements state that Defendants acted with fraudulent intent. For instance, the

allegations about the Chinese-language website, Facebook pages, Yelp reviews, and

newspaper advertisements are all devoid of allegations that Defendants made such

statements knowing that they were false.




                                             13
       Where the Complaint does allege that Defendants made such representations

with scienter, Liang has offered only the most perfunctory and conclusory statements.

For example, Liang alleges “[u]pon information and belief, Defendant Beina Chen knew

or had reason to know that Home Reno was not licensed to engage in home renovation

services.” (Id. ¶ 19). That statement, standing alone, is just speculation. There are no

additional facts from which to infer why Chen knew that Home Reno was in violation of

licensing laws or that she was even aware that licensing laws applied to Home Reno.

This absence of necessary facts is emblematic of the rest of the Complaint: each

statement that alleges that Defendants had knowledge of the false or fraudulent

representation is devoid of any detail or supporting factual information. (E.g., id. ¶ 26

(“Upon information and belief, the stated charges were intentionally false and designed

to deceive the Plaintiff into believing that she was obtaining a certain price[.]”)). “[T]he

relevant inquiry is not whether the plaintiff has stated that scienter exists, but whether

the plaintiff has ‘provide[d] some factual basis for conclusory allegations of intent,’

which must ‘give rise to a “strong inference” that the defendants possessed the requisite

fraudulent intent.’” Li Jun An v. Hui Zhang, No.13-CV-5064, 2013 WL 6503513, at *6

n.3 (S.D.N.Y. Dec. 6, 2013) (quoting Turkish v. Kasenetz, 27 F.3d 23, 28 (2d Cir. 1994)).

Without any supporting factual information, these conclusory statements are

insufficient to allege that Defendants’ misbehavior was conscious or reckless. See, e.g.,

W. 79th St. Corp. v. Congregation Kahl Minchas Chinuch, No.03-CV-8606, 2004 WL

2187069, at *8 (S.D.N.Y. Sept. 29, 2004) (dismissing RICO claim where plaintiff alleged

defendants disseminated false advertising about hotel operations, because complaint

lacked facts that led to an inference that defendants knew their statements to be false);

OSRecovery, Inc. v. One Groupe Int'l, Inc., No.02-CV-8993, 2004 WL 238035, at *1


                                             14
(S.D.N.Y. Feb. 9, 2004) (dismissing RICO complaint where “the second amended

complaint does not clearly set forth the factual basis for plaintiffs’ allegations on

information and belief and[/]or what precisely they claim [Defendant] knew at relevant

times, let alone the facts upon which such claims of knowledge are based.”).

       Second, Liang has not alleged the requisite opportunity and motive to commit

fraud. Liang alleges that Defendants made false representations to her and others for

the purpose of inducing her to engage Home Reno and sign its contract. (Third Am.

Compl. ¶¶ 24–25). Alleging that a defendant induced a party to do business with

plaintiff—which is all Liang has alleged—does not allege that the defendant acted with

scienter. “[R]outine benefits derived in the ordinary course of business do not

constitute the type of ‘concrete benefit’ necessary to allege fraudulent intent under Rule

9(b).” MLSMK Invs. Co. v. JP Morgan Chase & Co., 737 F. Supp. 2d 137, 143 (S.D.N.Y.

2010) (collecting cases), aff’d in part, 431 F. App’x 17 (2d Cir. 2011), and aff’d, 651 F.3d

268 (2d Cir. 2011). “[T]o allege motive under Rule 9(b), a plaintiff must show a benefit

to the defendant going beyond the receipt of normal compensation for professional

services rendered.” Id. (quotations omitted).

       There is a more fundamental problem—outside of scienter—that dooms the mail

and wire fraud allegations. Liang’s complaint is at its heart a commonplace contractor-

homeowner dispute that arises out of contract non-performance. She is essentially

alleging that Defendants agreed to perform certain home renovation services, at an

agreed upon price, and made either implied warranties or representations about the

quality and performance of the work and who would perform that work. Defendants

allegedly failed to live up to their promises and the harm Plaintiff suffered was defective

work, and consequential harm from defective work. That is a breach of contract claim,


                                             15
not fraud. See, e.g., Renaissance Equity Holdings, LLC v. Al-An Elevator Maint. Corp.,

993 N.Y.S.2d 563, 566 (2d Dep’t 2014) (dismissing fraud claim, finding that allegations

amounted to breach of contract, where plaintiff alleged “defendants made knowingly

false statements that the subject elevators would be promptly repaired and properly

maintained, and that any governmental violations that were issued with regard to them

would be resolved and closed.”); Sass v. TMT Restoration Consultants Ltd., 953

N.Y.S.2d 574, 575 (1st Dep’t 2012) (“With regard to the fraud claim, . . . the only harm

alleged, defective workmanship, relates to plaintiff’s claim for breach of contract.”);

Rubinberg v. Correia Designs, Ltd., 692 N.Y.S.2d 172, 173 (2d Dep’t 1999) (affirming

dismissal of fraud claim where defendant allegedly overcharged plaintiff “while

performing interior design services during the construction of their home;” plaintiff was

only entitled to breach of contract remedy); Calamel v. Ridge View Realty Corp., 496

N.Y.S.2d 154, 155 (4th Dep’t 1985) (“A latent construction deficiency was discovered in

1982 and . . . [this] action alleging negligent construction and fraud was commenced on

March 14, 1984. . . . [P]laintiffs’ claim is essentially one for breach of contract.”).

       A breach of contract “does not amount to mail fraud. Failure to comply with a

contractual obligation is only fraudulent when the promisor never intended to honor the

contract.” U.S. ex rel. O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 660

(2d Cir. 2016) (quotations omitted). “An intent to harm a party to a transaction cannot

be found where the evidence merely indicates that the services contracted for were

dishonestly completed.” United States v. Novak, 443 F.3d 150, 159 (2d Cir. 2006). The

necessary fraudulent intent exists if there is some allegation that the counterparty had

no intent ever to perform under the contract. O’Donnell, 822 F.3d at 659–60; see also

Mills v. Polar Molecular Corp., 12 F.3d 1170, 1176 (2d Cir. 1993) (“It does not constitute


                                              16
fraud unless, when the promise was made, the defendant secretly intended not to

perform or knew that he could not perform.”). There is no allegation that when

Defendants entered into the renovation contract with Liang that they had no intention

to perform the contract. Thus, the breach of contract—no matter how egregious the

failure to perform—alleged by Defendants does not amount to a fraud claim, and

therefore cannot be the predicate act for a RICO violation.8 See Gerstenfeld v. Nitsberg,

190 F.R.D. 127, 132 (S.D.N.Y. 1999) (dismissing RICO claims where “[Plaintiff] points to

no circumstances that show [Defendant] consciously set out to defraud him. In short,

the complaint contains no allegations that distinguish this case from a typical contract

dispute.”); Soper v. Simmons Int’l, Ltd., 632 F. Supp. 244, 249 (S.D.N.Y. 1986) (“None

of the facts of which plaintiffs are aware reasonably support their claim that defendants

acted with scienter . . . . Although one who makes a contractual promise with the

undisclosed intention to breach it can be held liable for fraud, proof of such intention

must be based on more than a mere showing of nonperformance.”) (citations and

quotations omitted).




       8  To the extent that Liang is alleging that she was fraudulently induced to enter
into her contract with Defendants by the false advertising and other promises, such a
claim would merge with her breach of contract claim. “To maintain a separate claim for
fraudulent inducement that does not merge with a breach of contract claim, a plaintiff
must (i) demonstrate a legal duty separate from the duty to perform under the contract;
or (ii) demonstrate a fraudulent misrepresentation collateral or extraneous to the
contract; or (iii) seek special damages that are caused by the misrepresentation and
unrecoverable as contract damages.” Rojas v. Don King Prods., Inc., No.11-CV-8468,
2012 WL 760336, at *4 (S.D.N.Y. Mar. 6, 2012) (quotations omitted). Liang has not
made such allegations. If the fraudulent inducement claim merged with any breach of
contract claim, then those allegations would not establish the predicate mail or wire
fraud either.

                                            17
           2. Extortion

       Under 18 U.S.C. § 1961(1), Hobbs Act extortion (18 U.S.C. § 1951) may serve as a

predicate act for a RICO claim. United States v. Kirsch, 903 F.3d 213, 221 (2d Cir.

2018). “Extortion, as defined in the Hobbs Act, consists of the use of wrongful means to

achieve a wrongful objective,” United States v. Clemente, 640 F.2d 1069, 1076 (2d Cir.

1981), namely “the obtaining of property from another, with his consent, induced by

wrongful use of actual or threatened force, violence, or fear[,]” 18 U.S.C. § 1951(b)(2).9

       Liang alleges that Defendants engaged in extortion by “attempting to extract

unlawful payments from the Plaintiff under the threat and fear of continued physical

harm associated with living in a home without heat in November.” (Third Am. Compl.

¶ 49). This does not amount to Hobbs Act extortion.

       For one thing, to the extent that the sentence can be read to suggest that the

Defendants threatened Liang, the allegation is simply too conclusory to withstand a

motion on the pleadings. See, e.g., Mathon v. Feldstein, 303 F. Supp. 2d 317, 324–25

(E.D.N.Y. 2004) (“[Plaintiff’s] conclusory allegations concerning the conduct of

[Defendants] . . . do not properly allege the predicate act of extortion.”). The paragraphs

in the Complaint that actually describe the conversations between Defendants and Liang

do not say that Defendants threatened Liang. (E.g., Third Am. Compl. ¶¶ 30, 33). That



       9 Liang fails to specify whether the alleged extortion claim is being brought under
federal or state law. Defendants only address whether extortion under federal law is
adequately pled. (See Memorandum of Law in Support of Defendants’ Motion to
Dismiss the Complaint, attached to Motion for Judgment on Pleadings, Dkt. No. 53, at
17–18). Since the parties have only briefed the issue under federal law, the Court will
only address Hobbs Act extortion as a potential predicate RICO act.




                                            18
a negative consequence follows from a demand for money or property does not mean

that the consequence was used as a threat.

       As to whether the Defendants used fear, one paragraph alleges on “information

and belief” that Defendants acted with the knowledge that Liang’s “family would suffer

or fear suffering physical harm from the cold temperatures if they continued to reside in

a home without heat.” (Id. ¶ 36). A fear of loss of heating has never been found, as far

as this Court can determine, to be the kind of fear covered by the Hobbs Act. Extortion

by wrongful use of fear of economic loss is Hobbs Act extortion, United States v.

Rastelli, 551 F.2d 902, 904 (2d Cir. 1977), but Liang does not allege that she feared

economic loss from Defendants. She feared heat loss. Extortion by wrongful use of fear

of physical violence is also Hobbs Act extortion, see 18 U.S.C. § 1951(b)(2), but Liang

does not allege that she feared physical violence, merely that she feared a loss of heat

during the winter months. “While surely it must be difficult to have such strife . . . , the

Hobbs Act was enacted to address something significantly more violent and sinister.”

Kimm v. Lee, No.04-CV-5724, 2005 WL 89386, at *6 (S.D.N.Y. Jan. 13, 2005), aff’d sub

nom. Kimm v. Chang Hoon Lee & Champ, Inc., 196 F. App’x 14 (2d Cir. 2006). Fear of

loss of heating is not the kind of fear covered by the Hobbs Act. Cf. Wood v. Gen.

Motors Corp., No. 08-CV-5224, 2015 WL 1396437, at *6 (E.D.N.Y. Mar. 25, 2015) (“[I]t

is doubtful that any fear arising out of potential car failure is the kind of fear

contemplated by federal or state extortion statutes. These laws contemplate fear of

force, violence, economic loss, or other material harm.”).

       Even if Paragraph 36 fell within the definition of extortion, it is the sole

paragraph relating to a single incident where the Defendants allegedly exploited Liang’s

fear. At best it would amount to a single act of extortion and not enough to establish a


                                              19
pattern of such activity, as RICO requires. “[A] plaintiff must offer proof that the

defendants engaged in at least two of the predicate acts specified in § 1961(1) with[in] a

ten year period.” Persaud v. Bode, No. 04-CV-4475, 2006 WL 1419397, at *4 (E.D.N.Y.

Feb. 8, 2006) (citing 18 U.S.C. § 1961(5)).

            3. Hazardous Waste

       Liang alleges the dumping of hazardous waste in violation of federal and state law

as a third predicate act. Liang has not identified a federal or state statute that such

dumping violates. In any event, Section 1961(1) is an exhaustive list of predicate RICO

acts and the dumping of hazardous waste is not listed therein. This alleged dumping

cannot, therefore, be the basis of a RICO claim.

                                      *       *      *

       In the absence of any predicate acts, Liang’s RICO claim fails.10 Asch v. Philips,

Appel & Walden, Inc., 867 F.2d 776, 777–78 (2d Cir. 1989) (“[T]he failure of Asch’s

substantive claims means that there are no predicate acts to support a RICO claim.”);

see, e.g., Conte v. Newsday, Inc., 703 F. Supp. 2d 126, 138 (E.D.N.Y. 2010) (dismissing

plaintiff’s RICO claim because, inter alia, he failed to pled the existence of two or more

predicate acts constituting a pattern of racketeering activity). Defendants’ motion on

the pleadings as to the RICO claim is, therefore, granted.




       10 There may be other manifold deficiencies in the RICO claim, including the
failure to establish the existence of a RICO enterprise or the necessary interstate or
foreign commerce requirement, among others. The Court finds it unnecessary to
address such possible deficiencies in light of the complete absence of any predicate
racketeering activity.

                                              20
III.   Supplemental Jurisdiction

       The only basis for subject matter jurisdiction is Liang’s RICO claim. In light of

the dismissal of that claim, the Court must decide whether to exercise supplemental

jurisdiction over the remaining state law claims. 28 U.S.C. § 1367(c) (“The district

courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the

district court has dismissed all claims over which it has original jurisdiction[.]”). When

all federal claims are eliminated before trial, “‘the balance of factors to be considered’”—

including judicial economy, convenience, fairness, and comity—typically points towards

declining to exercise supplemental jurisdiction over any remaining state-law claims.

Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 119 (2d Cir. 2006) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

       In this case, discovery is not complete, and the parties have not briefed summary

judgment. The Court is dismissing the only claim over which it has original jurisdiction

with prejudice. Courts have generally found, in similar situations, where the RICO

claim is dismissed, that declining to exercise supplemental jurisdiction over remaining

state or common law claims is the proper course. See, e.g., In re Merrill Lynch Ltd.

P’ships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (“[T]he district court properly declined to

exercise supplemental jurisdiction over the state law claims after dismissing the RICO

action.”); Flexborrow LLC v. TD Auto Fin. LLC, 255 F. Supp. 3d 406, 410 (E.D.N.Y.

2017); Brookhaven Town Conservative Comm. v. Walsh, 258 F. Supp. 3d 277, 280

(E.D.N.Y. 2017); Goldfine v. Sichenzia, 118 F. Supp. 2d 392, 407–08 (S.D.N.Y. 2000).

The Court declines to exercise supplemental jurisdiction and dismisses the remaining

state law claims without prejudice.




                                              21
                                       Conclusion

      For the reasons stated above, the motion on the pleadings on the RICO claim is

granted, and the RICO claim is dismissed with prejudice. The Court declines to exercise

supplemental jurisdiction over the remaining state law claims, and those are therefore

dismissed without prejudice. The Clerk of Court is directed to close this case.

                                                 SO ORDERED.

                                                 /s/ Sanket J. Bulsara October XX, 2018
                                                 SANKET J. BULSARA
                                                 United States Magistrate Judge

Brooklyn, New York




                                            22
